On June 21,1995, it was the judgment of the Court that the defendant serve a term of twenty (20) years at the Montana State Prison for the offense of Incest, a Felony. The defendant is hereby designated a dangerous offender for purposes of parole eligibility and declared ineligible for parole until he completes the Criminal Errors Thinking and all phases of Sex Offender Treatment Programs available at the Montana State Prison and follows all resulting recommendations to the satisfaction of his treatment providers and supervising officers. Should the defendant be granted parole at some future date, he must comply with conditions of his supervised release from prison as stated in the June 21, 1995 judgment.
On March 7,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Edward J. Corrigan, deputy county attorney of Kalispell.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 7th day of March, 1996.
Chairman, Hon. Jeffrey Sherlock
Member, Hon. Wm. Neis Swandal
Alternate Member, Hon. Robert Boyd
The Sentence Review Board wishes to thank Steven Robert VanDiver for repre*33senting himself in this matter and also Edward J. Corrigan, deputy county attorney of Kalispell, for representing the State.